UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 01-30079
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                              PETER SULHAM,

                                                    Defendant-Appellant.


               Appeal from the United States District Court
                   for the Western District of Louisiana
                             (99-CR-60038-ALL)

                           July 20, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Peter Sulham appeals his guilty-plea conviction for being a

felon in possession of firearms.          The Federal Public Defender

appointed to represent has moved for leave to withdraw and filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Sulham has received a copy of his counsel’s motion and brief, but has

not filed a response.     Our independent review of the brief and the

record discloses no nonfrivolous issue.         Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

                                   MOTION GRANTED; APPEAL DISMISSED


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.